Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 1 of 40




            EXHIBIT L
                          Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 2 of 40




                                          Claim Chart for U.S. Patent No. 9,485,478
                                       COMMUNICATION AND MONITORING SYSTEM

                                                        Claims 9, 10, 11, and 17

The SimpliSafe Video Doorbell Pro and all other similar devices provided by SimpliSafe (collectively, the “Doorbell Pro”) infringes at
least the claims charted below of United States Patent No. 9,485,478 (the “’478 Patent”), entitled “Communication and Monitoring
System,” under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents. In addition, SimpliSafe indirectly infringes the
‘478 Patent under sections 271(b) and/or 271(c) by instructing, directing, and/or enabling others, including its customers, purchasers,
users and developers, alone, or in combination to use the SimpliSafe Doorbell Pro and/or perform all or some of the steps recited in the
claims of the ‘478 patent, either literally or under the doctrine of equivalents, and by providing a material or apparatus for use in a
patented process, when such material or apparatus is especially adapted for use in the infringement of the ‘478 patent, and is not a staple
article or commodity of commerce suitable for substantial non-infringing use.



     U.S. Pat. No. 9,485,478                                                  Video Doorbell Pro

 [9.1] A detection and viewing       To the extend the preamble is a limitation, the Doorbell Pro is a detection and viewing system.
 system comprising:
                   Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 3 of 40




U.S. Pat. No. 9,485,478                                           Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                   Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 4 of 40




U.S. Pat. No. 9,485,478                                           Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                   Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 5 of 40




U.S. Pat. No. 9,485,478                                           Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro




                           https://simplisafe.com/video-doorbell-pro
                        Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 6 of 40




   U.S. Pat. No. 9,485,478                                                 Video Doorbell Pro

[9.2] a wireless device           The Doorbell Pro is a wireless device that has a video camera, a speaker, a microphone, a
comprising a video camera, a      microphone, and a keypad having one or more buttons.
speaker, a microphone, a
microphone, and a keypad          The Doorbell Pro communicates wirelessly via Wi-Fi and has a video camera, a speaker, a
having one or more buttons,       microphone, a microphone, and a keypad having one or more buttons.
wherein the wireless device is
operable to wirelessly transmit
real-time digital streaming
video;




                                  https://simplisafe.com/video-doorbell-pro

                                  After installation of the Doorbell Pro the user is instructed to download a software application, the
                                  SimpliSafe app, to the user’s Apple iOS or Android cell phone.
                   Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 7 of 40




U.S. Pat. No. 9,485,478                                           Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro




                           https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                   Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 8 of 40




U.S. Pat. No. 9,485,478                                           Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                           Doorbell-Pro

                           The Doorbell Pro can wirelessly transmit real time streaming video via Wi-Fi to the SimpliSafe app
                           on the user’s cell-phone.
                   Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 9 of 40




U.S. Pat. No. 9,485,478                                           Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro




                           https://support.simplisafe.com/hc/en-us/articles/360035333612-Live-Streaming
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 10 of 40




U.S. Pat. No. 9,485,478                                        Video Doorbell Pro




                          https://www.pcmag.com/reviews/simplisafe-video-doorbell-pro
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 11 of 40




U.S. Pat. No. 9,485,478                                       Video Doorbell Pro




                          https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                        Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 12 of 40




   U.S. Pat. No. 9,485,478                                                 Video Doorbell Pro




                                  https://simplisafe.com/video-doorbell-pro

[9.3] a software application      The Doorbell Pro system includes a software application running on at least one peripheral device,
running on at least one           wherein each of said at least one peripheral device is associated with a respective user.
peripheral device, each of said
at least one peripheral devices   For example, after installation of the Doorbell Pro the user is instructed to download a software
associated with a respective      application, the SimpliSafe app, to the user’s Apple iOS or Android cell phone.
user;
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 13 of 40




U.S. Pat. No. 9,485,478                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro




                          https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                       Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 14 of 40




   U.S. Pat. No. 9,485,478                                               Video Doorbell Pro




                                  https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                                  Doorbell-Pro


[9.4] a computer configured for   The Doorbell Pro system can include a computer configured for wireless communication with the
wireless communication with       wireless device to receive digital real-time digital streaming video data.
the wireless device to receive
digital real-time digital
                       Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 15 of 40




   U.S. Pat. No. 9,485,478                                                 Video Doorbell Pro

streaming video data, wherein     For example, after installation of the Doorbell Pro the user is instructed to download a software
said computer is configured for   application, the SimpliSafe app, to the user’s Apple iOS or Android cell phone.
communication with each of
said at least one peripheral
devices to transmit the digital
real-time digital video data to
at least one peripheral device;




                                  https://simplisafe.com/video-doorbell-pro




                                  https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 16 of 40




U.S. Pat. No. 9,485,478                                           Video Doorbell Pro




                          https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                          Doorbell-Pro

                          The Doorbell Pro can transmit real time video via Wi-Fi to the SimpliSafe app on the user’s cell-
                          phone.
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 17 of 40




U.S. Pat. No. 9,485,478                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro




                          https://support.simplisafe.com/hc/en-us/articles/360035333612-Live-Streaming
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 18 of 40




U.S. Pat. No. 9,485,478                                        Video Doorbell Pro




                          https://www.pcmag.com/reviews/simplisafe-video-doorbell-pro
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 19 of 40




U.S. Pat. No. 9,485,478                                       Video Doorbell Pro




                          https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 20 of 40




U.S. Pat. No. 9,485,478                                           Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro

                          When a person is detected at the entrance by the Doorbell Pro, either by the proximity sensor or the
                          primary doorbell button, the Doorbell Pro can transmit a message notifying the detection to the
                          user’s SimpliSafe app.
                       Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 21 of 40




   U.S. Pat. No. 9,485,478                                                 Video Doorbell Pro

                                  https://support.simplisafe.com/hc/en-us/articles/360035333172-Doorbell-Notifications




                                  https://simplisafe.com/video-doorbell-pro

                                  After a person presses or slides the button to view the door, Complainants believe the SimpliSafe
                                  app then receives a message with the requisite information necessary to connect to an intermediate
                                  server or other type of computer that facilitates transmission of the audio and video between the
                                  SimpliSafe app and the Doorbell Pro. Complainants will require additional discovery into the exact
                                  nature of the underlying protocol used and reserves its right to amend these disclosures based on
                                  such discovery.

[9.5] and wherein said            The Doorbell Pro system can include a peripheral device that is a cellular phone and is configured to
peripheral device comprises a     display the video transmitted wirelessly by the camera using the software application running on the
cellular phone and is             cell phone.
configured to display the video
transmitted wirelessly by the     For example, after installation of the Doorbell Pro the user is instructed to download a software
camera using the software         application, the SimpliSafe app, to the user’s Apple iOS or Android cell phone.
                        Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 22 of 40




   U.S. Pat. No. 9,485,478                                               Video Doorbell Pro

application running on the cell
phone.




                                  https://simplisafe.com/video-doorbell-pro




                                  https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 23 of 40




U.S. Pat. No. 9,485,478                                           Video Doorbell Pro




                          https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                          Doorbell-Pro

                          The Doorbell Pro can transmit real time video via Wi-Fi to the SimpliSafe app on the user’s cell-
                          phone.
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 24 of 40




U.S. Pat. No. 9,485,478                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro




                          https://support.simplisafe.com/hc/en-us/articles/360035333612-Live-Streaming
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 25 of 40




U.S. Pat. No. 9,485,478                                        Video Doorbell Pro




                          https://www.pcmag.com/reviews/simplisafe-video-doorbell-pro
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 26 of 40




U.S. Pat. No. 9,485,478                                       Video Doorbell Pro




                          https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                        Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 27 of 40




   U.S. Pat. No. 9,485,478                                                Video Doorbell Pro




                                 https://simplisafe.com/video-doorbell-pro

[10.1] The system of claim       The Doorbell Pro system comprises the system of claim 9 wherein the computer executes software.
9 wherein the computer
executes software, in            Complainants believe the Doorbell Pro system requires an intermediate server or other type of
accordance with which,           computer that facilitates transmission of the audio and video between the SimpliSafe app and the
                                 Doorbell Pro. Complainants will require additional discovery into the exact nature of the underlying
                                 protocol used and reserves its right to amend these disclosures based on such discovery.

[10.2] (i) the association of    The SimpliSafe Video Doorbell system maintains the association of each of the at last one peripheral
each of the at last one          device with a respective user.
peripheral device with a
respective user is maintained,   In order for the server described above in [9.4] to stream video as shown, the server is necessarily
                                 maintaining an association of the peripheral device (e.g. a user’s smart phone) to a particular
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 28 of 40




U.S. Pat. No. 9,485,478                                          Video Doorbell Pro

                          SimpliSafe Video Doorbell user. For example, the SimpliSafe app allows users to create and
                          maintain an account in the cloud through which the user may set up and manage all SimpliSafe
                          devices:




                          https://simplisafe.com/video-doorbell-pro
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 29 of 40




U.S. Pat. No. 9,485,478                                            Video Doorbell Pro




                          https://support.simplisafe.com/hc/en-us/articles/360040500551-What-is-2-Step-Verification-How-
                          does-it-work-

                          Complainants expect discovery to further confirm the claimed association, including, for example, as
                          shown in a relational database, secure repository, and/or other source of data that integrates with the
                          SimpliSafe app.
                       Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 30 of 40




   U.S. Pat. No. 9,485,478                                                 Video Doorbell Pro

[10.3] (ii) video data from the   The Doorbell Pro system’s server described in [9.4] receives video data from the wireless device
wireless device is received by    upon actuation of a sensor.
the computer upon actuation of
a sensor, and                     For example, the user can stream/view/play video captured because the proximity detector was
                                  triggered, indicating that the video data from the wireless device is received by the SimpliSafe
                                  server:




                                  https://simplisafe.com/video-doorbell-pro

                                  Complainants expect discovery to further confirm that the Doorbell Pro system sends and the
                                  SimpliSafe server receives this video data and how it is stored
                         Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 31 of 40




   U.S. Pat. No. 9,485,478                                                      Video Doorbell Pro

(iii) a graphical user interface   The Doorbell Pro system provides a graphical user interface through which video data from the
is provided through which          wireless device is accessible by each respective user using at least one peripheral device comprising
video data from the wireless       the cell phone.
device is accessible by each
respective user using at least     For example:
one peripheral device
comprising the cell phone.




                                   https://play.google.com/store/apps/details?id=com.simplisafe.mobile&hl=en_US&gl=US

                                   https://apps.apple.com/us/app/simplisafe-home-security-app/id555798051#?platform=iphone
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 32 of 40




U.S. Pat. No. 9,485,478                                            Video Doorbell Pro

                          This graphical user interface allows the user of the peripheral device (cell phone) to view video of
                          the person at the entrance. For example:




                          https://simplisafe.com/video-doorbell-pro

                          Further, upon information and belief, Complainants believe that discovery will show that SimpliSafe
                          can push additional graphic user interface elements and/or updates to the SimpliSafe app. In
                          addition, Complainants also believe that discovery will show that SimpliSafe provides the control
                          icons like the microphone button and end-call button and controls other aspects of the graphical user
                          interface like the aspect ratio and frame rate of the video. Further, Complainants believe that
                          discovery will show that SimpliSafe can load other graphical user interface elements over via HTTP
                          or similar ways after the user installs the app from Google Play or Apple App store. Complainants
                          seek discovery related to these aspects of SimpliSafe’s system and reserves its right to amend these
                          initial disclosures based on such discovery.
                      Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 33 of 40




   U.S. Pat. No. 9,485,478                                             Video Doorbell Pro

[11] The system of claim 9     The Doorbell Camera Pro is a wireless device that has a proximity sensor located within the wireless
wherein said wireless device   device for detecting the presence of a person.
comprises a proximity sensor
located within the wireless
device for detecting the
presence of a person.




                               https://simplisafe.com/video-doorbell-pro
                      Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 34 of 40




   U.S. Pat. No. 9,485,478                                             Video Doorbell Pro




                              https://simplisafe.com/video-doorbell-pro


[17] The system of claim 9    The Doorbell Pro system can include a server configured for wireless communication with the
wherein said computer is a    wireless device to receive digital real-time digital streaming video data.
server.
                              For example, after installation of the Doorbell Pro the user is instructed to download a software
                              application, the SimpliSafe app, from a server to the user’s Apple iOS or Android cell phone.
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 35 of 40




U.S. Pat. No. 9,485,478                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro




                          https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 36 of 40




U.S. Pat. No. 9,485,478                                           Video Doorbell Pro




                          https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                          Doorbell-Pro

                          Utilizing a server, the Doorbell Pro can transmit real time video via Wi-Fi to the SimpliSafe app on
                          the user’s cell-phone.
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 37 of 40




U.S. Pat. No. 9,485,478                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro




                          https://support.simplisafe.com/hc/en-us/articles/360035333612-Live-Streaming
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 38 of 40




U.S. Pat. No. 9,485,478                                        Video Doorbell Pro




                          https://www.pcmag.com/reviews/simplisafe-video-doorbell-pro
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 39 of 40




U.S. Pat. No. 9,485,478                                       Video Doorbell Pro




                          https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                  Case 1:20-cv-12288-ADB Document 23-12 Filed 05/19/21 Page 40 of 40




U.S. Pat. No. 9,485,478                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro
